DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-11, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nikolovski (US 20120262294).

Regarding claim 1, A monitoring system for monitoring activity in a predefined area, (A monitoring facility includes at least one acoustic sensor arranged in a monitoring area to convert an acoustic wave picked up following the occurrence of an activity in the monitoring area into an information signal, Abstract; continuous monitoring of movements and actions, the person 13 carries out various activities in the apartment 12, para.0052)
comprising: a network of sensor units arranged on a floor of the predefined area, individual sensor units of the network of sensor units (The facility for monitoring 14 includes a set of acoustic sensors 16, 18, 20, 22, 26, and 30 [i.e. network of sensor units], para.0054; the acoustic sensors 16, 18, 20, and 22 are attached to the floor 108 of the room 10, at fixed and known positions and acoustically coupled to the floor 10B. As a result, the solid medium that makes up the floor 108 is an integral part of the monitoring area [i.e. floor of the predefined area] formed by the room 10, para.0055)
comprising: a sensor; (The facility for monitoring 14 includes a set of acoustic sensors 16, 18, 20, 22, 26, and 30, para.0054);
a computing device in data communication with the sensor; (The monitoring facility 14 further comprises a processing device 32[i.e., computing device] designed to receive each information signal from the acoustic sensors 16, 18, 20, 22, 26, 30. The processing device 32 is included in a box attached to one of the walls 10A of the apartment 12, para.0060);
and at least one application executable in the computing device, wherein, when executed, the at least one application causes the computing device to at least: (a computer program that can be downloaded from a communication network and/or saved on a computer-readable medium and/or executed by a processor, comprising computer code instructions for executing the steps of a method for monitoring. Such as defined above, when said program is executed on a computer, para.0047)
receive sensor data from the sensor, the sensor data comprising vibrations associated with one or more subjects moving on the floor; (The monitoring facility 14 further comprises a processing device 32 designed to receive each information signal from the acoustic sensors 16, 18, 20, 22, 26, 30, para.0060; monitoring footsteps, fall, vibrations, etc. of the monitored person, para.0027; During a step 100, an activity is produced in the room 10, such as the person 13 moving by walking, leading to footstep impacts on the floor. The activity generates acoustic waves in the room 10 that are propagated in the air and/or in the floor. During a step 102, at least one of the acoustic sensors 16, 18, 20, 22, 26, 30 picks up an acoustic wave generated by the produced activity and converts it into an information signal, para. 0132, 0133)
isolate footstep vibrations from the sensor data; (an activity is produced in the room 10, such as the person 13 moving by walking, leading to footstep impacts on the floor [i.e. footstep vibrations]. The activity generates acoustic waves in the room 10 that are propagated in the air and/or in the floor, para. 0132; the seismic waves [relating to sensor data] have the advantage of respecting the privacy of the monitored person. They do not divulge the contents of a conversation, but rather characteristics of footsteps, falls, vibrations, etc. [i.e. isolate footstep vibrations from contents of conversation], para. 0027)
communicate with at least one other sensor unit in the network of sensor units to obtain neighbor sensor data; (The facility for monitoring 14 includes a set of acoustic sensors 16, 18, 20, 22, 26, and 30 [i.e. network of sensor units], para. 0054; The monitoring facility 14 further comprises a system 34 for transmitting, to the processing device 32, information signals from the acoustic sensors 16, 18, 20, 22, 26, 30. In the example shown, the transmission system 34 includes wired connections 36 between the acoustic sensors for seismic waves 16, 18, 20, 22 and airwaves 26, and the processing device 32. The processing device 32 is equipped with a wireless communication device 38,40 so that they can communicate with one another. Therefore, the transmission system 34 also includes these wireless communication devices 38 and 40 [i.e. communicating with other sensor units to obtain neighbor sensor data], para. 0061)
and determine at least one of: a number of subjects moving in the predefined area, a trajectory for at least one subject, or a location of the at least one subject based at least in part on the footstep vibrations and the neighbor sensor data. (During a step 100, an activity is produced in the room 10, such as the person 13 moving by walking [i.e. trajectory of the subject], leading to footstep impacts on the floor [i.e.,  footstep vibrations]. The activity generates acoustic waves in the room 10 that are propagated in the air and/or in the floor. During a step 102, at least one of the acoustic sensors 16, 18, 20, 22, 26, 30 [i.e. including neighbor sensor data] picks up an acoustic wave generated by the produced activity and converts it into an information signal, para. 0132, 0133; monitoring characteristics of footsteps, falls, vibrations, etc. of a person, para. 0027).

Regarding claim 2, The system of claim 1, wherein the sensor comprises a seismometer. (The acoustic sensors 16, 118, 20, and 22 are designed to detect seismic waves [interpreted as seismometer detecting seismic wavers] propagating in the depth of the floor 10B and/or on its surface, para. 0055; at least one acoustic sensor is included to detect seismic waves propagating in a solid medium, Abstract).

Regarding claim 5, (Currently Amended) The system of claim 1 in the floor. During a step 102, at least one of the acoustic sensors 16, 18, 20, 22, 26, 30 [i.e. including neighbor sensor data] picks up an acoustic wave generated by the produced activity and converts it into an information signal, para. 0132, 0133; monitoring characteristics of footsteps, falls, vibrations, etc. of a person, para. 0027)

Regarding claim 6, (Currently Amended) The system of claim 1 

Regarding claim 7, (Original) The system of claim 6, wherein the event comprises a fall of a particular subject.  (During a step 100, an activity is produced in the room 10, such as the person 13 moving by walking [i.e. trajectory of the subject], leading to footstep impacts on the floor [i.e.,  footstep vibrations]. The activity generates acoustic waves in the room 10 that are propagated in the air and/or in the floor. During a step 102, at least one of the acoustic sensors 16, 18, 20, 22, 26, 30 [i.e. including neighbor sensor data] picks up an acoustic wave generated by the produced activity and converts it into an information signal, para. 0132, 0133; monitoring characteristics of footsteps, falls, vibrations, etc. of a person, para. 0027)

Regarding claim 8, (Currently Amended) The system of any one of claims claim 6 or 7, wherein, when executed, the application further causes the computing device to at least generate an alert in response to the detected event. (In order to alert the remote monitoring center 54 of a confirmed unusual situation, if there is no acknowledgment on the part of the person 13 following the transmission of a level one alarm (as will be explained later), the system 42 for transmitting at least one alarm includes a first device 56 for generating a level two alarm designed to send a level two alert message to the remote monitoring center 54, via the Internet 58. Para. 0068)

Regarding claim 9, (Original) The system of claim 8, wherein the alert is at least one of an auditory or visual alert. (In the illustrated example, the system 42 for transmitting at least one alarm further includes a mobile device 48 for generating a level one visual alarm, such as an LED, a mobile device 50 for generating a level one sound alarm, such as a piezoelectric beeper (or buzzer), and a mobile device 52 for generating a level one tactile alarm, such as a vibrator produced using a small unbalanced motor para. 0065)

Regarding claim 10, (Currently Amended) The system of claim 

Regarding claim 11, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 13, the claim is interpreted and rejected as claim 2 stated above.

Regarding claim 14, (Currently Amended) The method of claim 11

Regarding claim 15, (Original) The method of claim 14, further comprising: rendering, via the computing device, the user interface on a display associated with the computing device; and updating, via the computing device, the user interface periodically.  (Furthermore, preferably, the remote monitoring center 54 includes a display device 74 of the layout of the room 10 (or more generally the home of the person 13). The display device 74 is then designed to display, upon request, the position on this layout of the most recent occurrences of reference activities detected in the room. The display device is further designed to display a list of the most recent occurrence of reference activities detected in the monitoring area. Para. 0129)

Regarding claim 16, the claim is interpreted and rejected as claim 6 stated above.

Regarding claim 17, the claim is interpreted and rejected as claim 7 stated above.

Regarding claim 18, the claim is interpreted and rejected as claim 6 stated above.

Regarding claim 19, the claim is interpreted and rejected as claim 8 stated above.

Regarding claim 20, the claim is interpreted and rejected as claim 10 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolovski in view of Official Notice.

Regarding claim 3, (Currently Amended) The system of claim 1 

Regarding claim 4, (Currently Amended) The system of claim 1 .



Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nikolovski in view of Brendley (US 20060171570).

Regarding claim 12, (Original) The method of claim 11, further comprising estimating, via the computing device, a number of occupants in the predefined area is not specifically disclosed by Nikolovski. Brendley teaches a smartmat area activity monitor for identifying people (Abstract) and teaches estimating a number of occupants in the predefined area (Smartmat may be used to identify specific people by comparing their foot imprints, gait characteristics, and footfall pressure characteristics among other possible characteristics, para. 0071; Smartmat design examined would be capable of sensing a maximum of 7 people standing without moving before saturating, para. 0093; counting, identifying and/or tracking persons or other animate entities based on tread and/or gait, para. 0003). Modifying Niikolovski to include counting the number of occupants detected would increase the overall functionality of the system by providing the user with a count of detected entities. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Nikolovski according to Brendley.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               PRIMARY EXAMINER, ART UNIT 2689